                     Case 1:20-cr-01901-MV Document 30 Filed 10/23/20 Page 1 of 1


                                             CLERK’S MINUTE SHEET
                                   IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW MEXICO (AT ALBUQUERQUE)

                                            Before the Honorable Laura Fashing
                                                         Arraignment
Case Number:              CR 20-1901 MV                           UNITED STATES vs. SANCHEZ
Hearing Date:             10/23/2020                              Time In and Out:          9:42-9:50
Courtroom Deputy:         N. Maestas                              Digital Recording:        ABQ Zoom
Defendant:                Krystal Sanchez                         Defendant’s Counsel:      Alexandra W. Jones
AUSA:                     Niki Tapia-Brito                        Pretrial/Probation:       Mindy Pirkovic
Interpreter:
Proceedings
☐     First Appearance by Defendant
☐     Defendant waived appearance at Arraignment
☒     Defendant received a copy of charging document
☒     Defendant questioned re: time to consult with attorney regarding penalties
☒     Defendant waives reading of Indictment
☒     Defendant enters a Not Guilty plea
☒     Motions due by: Thursday, November 12, 2020
                                                                                            Discovery Order not entered;
                                             ☐
      Parties agree Standing Discovery             Discovery Order previously
☒     Order to be electronically entered           entered
                                                                                        ☐   parties to confer pursuant to Rule
                                                                                            16.1(a) within 14 days
☒     Case assigned to: Judge Vazquez
☒     Trial will be scheduled by presiding judge                  ☐ Trial currently set
☐     Defendant waives Detention Hearing
Custody Status
☒     Defendant previously detained
☐     Conditions
Other
☒     Defendant waives personal presence at hearing/Court accepts Defendant’s waiver
